Citation Nr: 0319217	
Decision Date: 08/06/03    Archive Date: 08/13/03	

DOCKET NO.  98-15 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to ionizing radiation. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for a left elbow 
disability. 

4.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, to include as secondary to a 
service-connected disability. 

5.  Entitlement to service connection for impotence and 
incontinence, to include as s secondary to a service-
connected disability. 

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a neck disability. 

7.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left shoulder disability. 

8.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left knee disability. 

9.  Entitlement to special monthly compensation based on loss 
of use of a creative organ, as a result of surgical treatment 
for the service-connected herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1957 to 
February 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Roanoke, Virginia Regional Office (RO).

In a June 1998 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
disability, to include as a result of exposure to ionizing 
radiation; for impotence and incontinence, to include as 
secondary to a service-connected disability; and for PTSD.  
The RO also determined that new and material evidence had not 
been received to reopened the previously denied claims of 
service connection for disabilities of the neck, left knee, 
and left shoulder.  Lastly, the RO denied the veteran's claim 
of entitlement to special monthly compensation based on loss 
of use of a creative organ.  By a separate rating decision 
dated in February 2002, the RO denied, in pertinent part, the 
veteran's claim of entitlement to service connection for a 
disability of the left elbow and diabetes mellitus with 
peripheral neuropathy.  The veteran had perfected a timely 
appeal with respect to these determinations.

In November 1998, this case was remanded to the RO for the 
specific purpose of providing the veteran a hearing before a 
Veterans Law Judge (formerly referred to as a Member of the 
Board) traveling to the RO.  In February 2003, the veteran 
appeared at this hearing and proffered testimony before the 
undersigned Veterans Law Judge.  A transcript of the 
veteran's hearing testimony has been associated with his 
claims file.

The issues of entitlement to service connection for a skin 
disability, PTSD, a left elbow disorder; secondary service 
connection for impotence and incontinence, and for diabetes 
mellitus with peripheral neuropathy; and the issues of 
whether new and material evidence has been received to reopen 
the previously denied claims of entitlement to service 
connection for a neck disability, a left shoulder disability, 
and a left knee disability, will be addressed in the remand 
portion of this decision.



FINDING OF FACT

The veteran has erectile dysfunction with impotence; neither 
testicular abnormality nor sterility is shown.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ have not been met.  38 U.S.C.A. 
§§ 1114(k), 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.156(a), 3.350(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that recently enacted law and it's 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant in which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that VA provided the veteran and his 
representative copies of the appealed rating decision, and a 
March 1999 statement of the case.  These documents, 
collectively, provide notice of the law and governing 
regulations, the evidence needed to support the veteran's 
claim, and the reasons for the determination made regarding 
his claim.  Additionally, in a July 2001 letter, the veteran 
was informed him of the VCAA, the evidence needed to 
substantiate his claim for entitlement to special monthly 
compensation, the evidence the VA would attempt to obtain, 
and the evidence and information the veteran was expected to 
provide in support of his claim.  The record discloses that, 
with respect to the claim for special monthly compensation, 
VA has met its duty to assist the veteran also in obtaining 
evidence necessary to substantiate his claim.  Most notably 
copies of the veteran's service medical records, VA inpatient 
and outpatient treatment records, and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  
There is no identified relevant evidence that has not been 
accounted for and the veteran has been given the opportunity 
to testify in connection with his claim and has done so.  
Therefore, under the circumstances, VA has satisfied both its 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).

Factual Background.

The veteran contends that he has impotence resulting in the 
loss of use of a creative organ, which he maintains is a 
direct result of his service-connected postoperative low back 
disability.

VA outpatient treatment records show that, beginning in late 
1996, the veteran was evaluated and treated for complaints of 
an erectile dysfunction.  He was initially provided a VED 
(vacuum erection device), which proved to be unsatisfactory.  
He was thereafter provided Testrone injections.  In late July 
1997, the veteran complained of an inability to "climax" 
with intercourse indicating that he was unable to maintain an 
erection for a sufficient time to have a climax of sexual 
excitement by ejaculation of semen.  A test of PGE1 
(alprostadil) was initiated and resulted in a partial 
response.

In a VA outpatient treatment record, dated in January 2002, 
the veteran was noted to have had a problem with impotence 
for the last 10 to 12 years, secondary to probable nerve 
damage.  The veteran stated further that Viagra works better 
than Bethanechol for his sexual problems.  He also indicated 
that although he could secure erections with both agents, he 
was able to experience sexual excitement by ejaculation of 
semen some of the time with Viagra, but none of the time with 
Bethanechol.  The veteran's medications with Bethanechol was 
discontinued and replaced with Cyproheptadine.  The veteran 
was also advised that he could take this medication and 
Viagra together.  A VA outpatient treatment record, dated in 
May 2000 records, the veteran's statement that his sexual 
function continues to be good with Viagra and Cyproheptadine.

At his hearing in February 2003, the veteran testified that 
he has a problem with impotence, which he attributes to the 
postoperative residuals of his service connected low back 
disability.

Analysis.

The veteran seeks special monthly compensation for erectile 
dysfunction/ impotency, which he attributes to residuals of 
his service-connected postoperative back disability.  Under 
38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that:  (a) The 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of appeared normal testicle, 
or (b) the diameters of the affected testicles are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
veteran, establishes the absences of spermatozoa.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(i).

In evaluating this claims, the evidence of record does not 
establish that the veteran has loss a testicle or even part 
of his penis.  Moreover, the Board observes that neither 
erectile dysfunction nor impotence is covered under 38 C.F.R. 
§§ 3.350, and 3.350(a)(1), as it pertains to the loss of 
"creative" ability by service-connected veterans.  In this 
case, competent medical evidence has not been presented that 
shows that the "creative" portion of the veteran's 
genitourinary functioning, that is his ability to produce 
spermatozoa has been lost.  Also, testicular atrophy or loss 
is not shown, and there is no competent evidence of 
sterility.  While the veteran has testified of difficulty 
with erectile function, the objective clinical data show that 
in May 2002 the veteran described his sexual functioning to 
be "good" with use of Viagra and Cyproheptadine.

In any event, although erectile dysfunction/ impotence 
significantly impedes the veteran's sexual functioning, loss 
of use of a creative organ is not established as the veteran 
still has creative functioning.  Based on the aforementioned, 
the evidence does not support special monthly compensation 
for the loss of use of a creative organ.  Accordingly, the 
Board concludes that the criteria for special monthly 
compensation based on the loss of use of a creative organ 
have not been met.  For the reasons discussed above, the 
evidence in this case is not so evenly balanced as to allow 
application of the benefit of the doubt rule.  38 C.F.R. 
§ 3.102.

Finally, the Board reminds the veteran that should he ever be 
found unable to produce spermatozoa, or should he meet one of 
the other criteria set forth in 38 C.F.R. § 3.350, he may 
present a new claim to the VA for loss of use of a creative 
organ.




ORDER

Entitlement to special monthly compensation based on loss or 
loss of use of a creative organ is denied


REMAND

Additional development is needed in this case regarding the 
issues of service connection for a skin disability, include 
as the result of exposure to ionizing radiation; service 
connection for PTSD; service connection for a left elbow 
disability; service connection for diabetes mellitus with 
peripheral neuropathy, to include as secondary to a service 
connected disability; and service connection for impotence 
and incontinence as secondary to a service connected 
disability; and the matters of whether new and material 
evidence has been received to reopen the previously denied 
claims of entitlement to service connection for a neck 
disability, a left shoulder disability, a left knee 
disability, and/ or a claim of entitlement to service 
connection for impotence and incontinence as secondary to a 
service connected disability.

Our preliminary review of the record discloses that the 
veteran is in receipt of Social Security Administration 
disability benefits.  Any medical records forming the basis 
for an award of Social Security Administration benefits must 
be added to the claims file prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The veteran has identified several non-combat stressors, 
which he claims is responsible for PTSD.  Specifically the 
veteran, shown in-service by his DD Form 214 to be a Fire 
Protection Specialist, has described participating in fire 
and rescue operations at Mac Dill AFB involving crashed and 
burning aircraft to include the crash of an F4C with two 
crewmembers at a training range at Avon Park, Florida.  He 
has also attributes PTSD to a hard helicopter landing at Mac 
Dill AFB in 1965 in which he sustained injuries to his back 
as well as other stressful situations, which he considers 
relevant to the diagnosis of PTSD.  Verification of the 
veteran's claimed stressors have not been undertaken.

With respect to his skin disorder, the record before the 
Board reveals that the veteran was evaluated and treated for 
a number of skin disorders during service following an 
apparent temporary deployment to the South Pacific, which he 
claims was in support of atomic testing at Eniwetok in 1958.  
The veteran has been evaluated and treated for skin lesions 
by VA subsequent to service. VA medical examination is 
necessary.  See 38 C.F.R. § 3.159 (c)(4).

Based on the above, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims for service 
connection for a skin disability, PTSD, a 
left elbow disorder; secondary service 
connection for impotence and 
incontinence, and for diabetes mellitus 
with peripheral neuropathy; and the 
issues of whether new and material 
evidence has been received to reopen the 
previously denied claims of entitlement 
to service connection for a neck 
disability, a left shoulder disability, 
and a left knee disability.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should obtain from the veteran 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers who have treated him for the 
disorders noted above.  After any 
necessary authorizations are obtained 
from the veteran, complete copies of all 
relevant VA and/or private reports of 
medical treatment (not already on file) 
should be obtained by the RO and added to 
the claims file.

3.  The RO should undertake a reasonable 
effort to request and obtain the 
following records concerning the veteran 
from the Social Security Administration; 
medical records underlying the veteran's 
award of Social Security Disability 
benefits and the determination, in 
November 1982, of a Social Security 
Administrative Law Judge to continue such 
benefits.

4.  The RO should instruct the veteran to 
clearly identify the stressor events he 
experienced in service.  He should be 
requested to provide additional facts 
about the incidents reflected above, 
including the approximate dates, places 
and circumstances surrounding the 
stressor experiences he has set forth.  
He should also be asked to supply the 
names of any individuals who may be 
capable of substantiating his accounts, 
including, if possible, his unit 
commander(s) and/or first sergeant(s).  
Ask the veteran to comment specifically 
about his participation in fire and 
rescue operations in response to events 
at Mac Dill AFB involving crashed and 
burning aircraft, the hard landing at Mac 
Dill in 1965 in which he sustained 
injuries to his back, as well as any 
other stressful situations the veteran 
considers relevant.

5.  The RO should then forward a letter 
asking the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information, which 
might corroborate the veteran's alleged 
in-service stressors. This letter should 
identify the veteran's unit of assignment 
and provide a description of his alleged 
stressors.  The USASCRUR should also be 
provided with copies of any personnel 
records obtained showing service dates, 
duties, and unit of assignment.

6.  Once the foregoing has been 
completed, the veteran should be 
scheduled for a further comprehensive VA 
psychiatric examination to determine the 
nature and correct diagnosis of any 
psychiatric disorders found, if any.  
Complete and appropriate psychological 
testing should be performed and all 
clinical findings should be reported in 
detail.  The veteran should be required 
to specify which life-threatening 
stressor or stressors he recalls; the 
claims folder should be reviewed in 
detail by the examining psychiatrist.  If 
the examiner(s) believe PTSD is present 
he/she is requested to identify the 
stressor(s) that caused the veteran's 
PTSD and to specify the evidence relied 
upon to support the diagnosis.  The 
claims folder should be made available to 
the examiner prior to the examination.

7.  The veteran should also be scheduled 
for a comprehensive VA dermatological 
examination for the purpose of 
determining whether he has a skin 
disorder related to service.  The claims 
folder must be made available to, and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests or studies should be completed and 
the results reviewed by the examiner 
prior to the final opinion.  The examiner 
is asked to provide opinions as to the 
following:  (1) The correct diagnosis 
(es) of any and all current skin 
disorders; (2) The likelihood that any 
such current disability is of service 
onset, or otherwise related to service to 
include claimed exposure in service to 
ionizing radiation; (3) The likelihood 
that a current disability is 
etiologically related to tinea corporus, 
tinea versicolor and/or tinnea rubrum 
dermatophysis documented in service.  The 
report should include the complete 
rationale for all conclusions reached.  
Send the claims folder to the examiner(s) 
for review.

8.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

9.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims for service connection for a 
skin disability, PTSD, a left elbow 
disorder; secondary service connection 
for impotence and incontinence, and for 
diabetes mellitus with peripheral 
neuropathy; and the issues of whether new 
and material evidence has been received 
to reopen the previously denied claims of 
entitlement to service connection for a 
neck disability, a left shoulder 
disability, and a left knee disability.

If the benefits sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

